Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 35 has been amended as follows;

35.          (Currently Amended) A golf club head comprising:
a body having a bottom portion, a top portion, a front portion, a rear portion, a heel portion, and a toe portion, wherein the body has a volume of at least 420 cubic centimeters (cc) and no more than 475 cc, wherein the volume is equal to the volumetric displacement of the club head body;
a sole located on the bottom portion of the golf club head frame and comprising a sole recess defined by a recessed sole ledge disposed along a perimeter of the sole opening;
a sole insert disposed in the sole recess and joined to the frame to cover the sole opening, the sole insert comprising a non-metal material; 
a crown located at the top portion of the golf club head and comprising a crown recess defined by a recessed crown ledge disposed along a perimeter of the crown opening; 
a crown insert disposed in the crown recess and joined to the frame to cover the crown opening, the crown insert comprising a non-metal material; and
a striking surface positioned at the front portion of the body and configured to receive an impact, the striking surface having a striking surface area measured in square millimeters (mm2); 
wherein the golf club head has a head origin defined as a position on aa normal normal address position where a positive y-axis extends from the face and through the rearward portion of the body, and a z-axis extending perpendicular to the ground, to the x-axis and to the y-axis when the head is in the normal address position where a positive z-axis extends from the head origin and generally upward, wherein the golf club head has a center of gravity;
a center sole portion comprising:
a bottom center sole portion surface extending rearwardly along the bottom portion of the sole having a first end and a second end, wherein the second end extends rearwardly of a rearwardmost edge of the sole insert;
a toeward sole surface that slopes upwardly from the bottom center sole portion surface to a first bottom portion of the sole that is toeward of the bottom center sole portion surface, wherein at the second end the bottom center sole portion surface is raised relative to the first bottom portion of the sole, and the bottom center sole portion surface is positioned closer to a ground plane than the first bottom portion of the sole when viewed in the normal address position; 
a first edge extending from the first end to the second end on a toe side of the bottom center sole portion surface and defining a transition between the bottom center sole portion surface and the toeward sole surface; 
a heelward sole surface that slopes upwardly from the bottom center sole portion surface to a second bottom portion of the sole that is heelward of the bottom center sole portion surface, wherein at the second end the bottom center sole portion surface is raised relative to the second bottom portion of the sole, and the bottom center sole portion surface is positioned closer to a ground plane than the second bottom portion of the sole when viewed in the normal address position, and further wherein a rearward end of the heelward sole surface extends rearwardly of a rearwardmost edge of the sole insert; and
a second edge extending from a forward end proximate to the first end to a rearward end proximate to the second end on a heel side of the bottom center sole portion surface and defining a transition between the bottom center sole portion surface and the heelward sole surface, wherein the rearward end is located toeward of the forward end such that the second edge extends rearwardly and is angled toewardly from the forward end to the rearward end, and further wherein the rearward end of the second edge extends rearwardly of a rearwardmost edge of the sole insert; and
wherein a striking surface area to volume ratio calculated by converting the striking surface area into square centimeters (cm2) and dividing by the volume of the golf club head body is no less than .06 and no greater than .086;
wherein the striking surface area is between 3200 mm2 and 3950 mm2. 
wherein the golf club head has a Zup of no more than 28 mm. 
 
. 
REASONS FOR ALLOWANCE
	Applicant and examiner collaborate to attempt to define the structural relationships of the inserts to the “inertial generator”, or the claimed center sole portion.  While generally the use of openings and non-metallic inserts appeared to be known to manage the positioning of weight in the body of a club head, the shape of the club with the “protruding” appearance of the center sole portion as depicted in the drawings did not appear to be adequately defined to distinguish over the art.  While the previously applied Boggs did not appear to show toe and heel inserts, he did appear to show a bottom sole shaped with a center sole portion.  Looking at interpretations of the claims in view of other art, Lee 7,993,216 became a focus of the conversation. There his 136 was viewed as a center sole portion that sloped upward toward the skirt of the club. The general nature and positions of the applicant and examiner appears set forth in the email attached to the examiner’s interview.  The examiner did not find the proposed amendment sufficient to characterize the “protruding” nature of the center sole portion lower than the other portions of the sole nor did it clearly define the relative edge of the insert to which it was to extend further rearwardly. The final proposed claims attempt to further define that it is the “rearmost” edge of the insert and that the heelward and toeward sole surfaces slope upward such that they are raised up with respect to the “bottom portion of the sole”.   While inserts in club bodies are known (Lee) as are soles shaped having a raised center portion that could be construed as a center sole portion (Boggs), the combination such that the center sole portion sits rearward of the rearmost edge of such an insert and angled toewardly is a combination only suggested by applicant. Trying to combine the likes of Boggs or Lee would not appear to reasonably amount to applicant’s claimed invention. 
	Claims 36-55 are rejoined and allow by virtue of their dependency on now allowed claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711